Citation Nr: 0516137	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  01-08 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1151 (West. 2002) for 
the cause of the veteran's death.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

E. B. Joyner, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1946 to December 
1948 and from August 1950 to August 1951.  He died in August 
1999; the appellant is his surviving spouse.

This case came to the Board of Veterans' Appeals (Board) on 
appeal of a November 1999 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.  In January 2002, the Board denied the appeal for 
entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1151 for the cause of 
the veteran's death.  The appellant appealed this decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In January 2003, the Court issued an order that 
granted an unopposed Motion for Remand, vacated the Board's 
January 2002 decision, and remanded the matter to the Board 
for action in compliance with the motion.  Subsequently, in 
September 2003 the Board remanded the case.  A supplemental 
statement of the case again denying entitlement to dependency 
and indemnity compensation (DIC) under the provisions of 
38 U.S.C.A. § 1151 for the cause of the veteran's death was 
then issued in March 2005.


FINDINGS OF FACT

1.  The veteran died in August 1999 from the effects of 
generalized atherosclerosis and carcinoma.  

2.  Prior to his death, the veteran was awarded compensation 
under 38 U.S.C.A. § 1151 for a flexion contracture of the 
left knee.

3.  The flexion contracture of the veteran's left knee played 
no causal role in the veteran's death, VA treatment did not 
otherwise cause or worsen the veteran's atherosclerosis or 
carcinoma, and VA treatment did not otherwise hasten the 
veteran's death.


CONCLUSION OF LAW

The criteria for DIC under 38 U.S.C.A. § 1151 for the cause 
of the veteran's death have not been met.  38 U.S.C.A. § 1151 
(West. 2002); 38 C.F.R. §§ 3.358, 3.800 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

Subsequent to the filing of the appellant's claim, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law and 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002).  In addition, regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326 (2004).  The VCAA and the 
implementing regulations are applicable to the appellant's 
claim.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the claimant provide any 
evidence in his or her possession that pertains to the claim.  

The record reflects that through the statement of the case, a 
letter dated in January 2001 from the RO, and a letter dated 
in March 2004 from the Appeals Management Center, the 
appellant has been informed of the evidence and information 
necessary to substantiate her claim, the information required 
of her to enable VA to obtain evidence in support of her 
claim, the assistance that VA would provide to obtain 
evidence and information in support of her claim, and the 
evidence that she should submit if she did not desire VA to 
obtain such evidence on her behalf.  In addition, she was 
informed that she should submit any pertinent evidence in her 
possession.  Therefore, to this extent, the Board is 
satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The record also reflects that all pertinent evidence 
identified by the appellant has been obtained.  In addition, 
an appropriate VA medical opinion has been obtained.  Neither 
the appellant nor her representative has identified any 
outstanding evidence that could be obtained to substantiate 
the claim; in fact, the appellant submitted a statement in 
July 2004 which says that she has no additional information 
to submit in support of her claim and that she would like her 
claim to be decided as expeditiously as possible.  The Board 
is also unaware of any such outstanding evidence that could 
be obtained to substantiate the claim.  Therefore, the Board 
is also satisfied that VA has complied with the duty to 
assist provisions of the VCAA and the implementing 
regulations.  

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at the 
time" that, or "immediately after," VA receives a complete 
or substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

In this case, the Appeals Management Center readjudicated the 
appellant's claim following compliance with the notice 
requirements of the VCAA and the implementing regulations.  
There is no indication or reason to believe that its decision 
would have been different had the claim not been previously 
adjudicated.  In sum, the Board is satisfied that VA properly 
processed the claim following compliance with the notice 
requirements of the VCAA and the implementing regulations.   

Factual Background

VA records dated in April 1992 reflect medical treatment and 
evaluation for coronary artery disease; coronary artery 
bypass surgery was recommended.  In May 1992, the veteran 
underwent surgery at a VA Medical Center.  

A VA discharge summary for the period May 1 to May 15, 1992, 
notes that the diagnoses included hypertension, borderline 
diabetes, and chronic obstructive pulmonary disease.  Also 
noted as significant was the veteran's history of smoking a 
pack of cigarettes a day for many decades.  At admission, 
examination of the extremities revealed atrophic changes and 
a non-palpable dorsalis pedis pulse bilaterally.  The veteran 
underwent coronary artery bypass grafting.  Later in May the 
veteran underwent further coronary artery bypass grafting.  
On May 22 he was admitted with a one-week history of a cold, 
painful left lower extremity; the diagnosis was left 
superficial femoral artery occlusion.  He underwent left 
femoral popliteal bypass in June 1992, with note that he had 
developed a decubitus ischemia of his left leg after coronary 
artery bypass grafting.  He was discharged to home in stable 
condition after the surgery.  In July he underwent aorto-
bifemoral angiogram and angioplasty for cold, painful 
extremities, left greater than right, and evidence of 
occlusion of the left iliac artery.  The surgical records 
note that following the femoral bypass surgery the veteran 
presented with pain on rest and dry gangrene of the left 
heel, with occlusion of the left superficial femoral artery 
and popliteal segment above the knee.  Subsequent outpatient 
records document ulcers on the lower extremity, noted to be 
healing, and also note the veteran was undergoing therapy to 
improve left lower extremity motion ranges. 

VA records dated in 1993 include note of a calcified lung 
nodule, present since 1989.  The veteran was referred for 
consultation relevant to whether there was cancer.  

In March 1995, the veteran claimed entitlement to benefits 
based on a left leg and knee condition due to VA surgery 
performed in 1992.

In October 1995, the veteran presented for a VA examination.  
The orthopedic examiner noted a scar with a deformation on 
the medial side of the left thigh and the medial left knee, 
with limited extension and flexion.  Also conducted was an 
examination for disease of the arteries and veins.  The 
examiner noted the veteran's medical history of chronic 
obstructive lung disease, hypertension, coronary artery 
disease, post coronary bypass, and peripheral vascular 
disease, post left femoral popliteal bypass.  The veteran 
reported experiencing pain in his left leg when walking or 
even when sleeping since 1992.  Examination revealed a rubor 
discoloration of the toes, scaling skin on both feet and poor 
pulsation of the popliteal and dorsalis pedis on both sides, 
with weakness in both femorals.  The diagnoses included 
varicose veins and venous insufficiency in both lower 
extremities, and scarring and deformity of the left lower 
extremity.  The examiner noted the veteran's blood pressure 
was 167/63, with a normal jugular pulse.  There were carotid 
bruits.  The examiner noted poor pulsation of the popliteal 
and dorsalis pedis on both sides, with weak femorals.  

VA records dated in November and December 1995 note the 
presence of a left callus ulcer, which began five months 
earlier.  Aorto-bifemoral angiogram conducted in 
November 1995 revealed obstruction of both superficial 
femoral arteries and obstruction of the left popliteal 
anterior and posterior tibial arteries.  The veteran 
underwent bypass on two occasions in November, followed by 
thrombectomy.  He tolerated the procedures well.  Records 
dated in November also note that the veteran had an infection 
and then some scarring at the left knee harvest site, 
resulting in a decreased range of motion of the left knee.

In a rating decision dated in December 1995, the RO granted 
entitlement to compensation under 38 U.S.C.A. § 1151 for a 
left knee flexion contracture and assigned a 40 percent 
rating, effective from May 26, 1995.  That evaluation 
remained in effect for the remainder of the veteran's life.  

In February 1996 the veteran underwent a left leg 
thrombectomy, status post left femoral to dorsalis pedis 
bypass.  The operative report notes that the veteran's foot 
remained warm once arterial flow was reestablished.  The 
blood flow was verified intraoperatively by Doppler 
ultrasound and a very good quality pulse was maintained.  The 
veteran reportedly tolerated the procedure well and was taken 
to the post anesthesia care room in stable condition.  

VA records dated in March and April 1997 note the veteran had 
bilateral carotid stenosis; testing revealed that surgery 
would not be appropriate.  

The claims file contains a VA hospitalization report from May 
1999 noting that the veteran was admitted with left, third 
toe gangrene.  The record notes that a consult was placed for 
surgery for toe gangrene and a bone scan to rule out 
osteomyelitis, and also that a consult to evaluate lung 
nodules was requested.  He was discharged to nursing home 
care pending the results of consult.  The report indicates 
that lung cancer was suspected.

VA notes dated in June 1999 state that the veteran had been 
told he was "full of cancer," was choosing not to have part 
of his leg amputated and that he did not have long to live 
due to lung cancer.  Later in June his gangrenous toe gave 
off an odor and a green drainage; the veteran indicated he 
was "not going to go through anymore when he knows there is 
no hope."  Still later in June the veteran refused further 
consultation at the Buffalo, New York VA Medical Center.  

A July 1999 VA medical record notes the veteran chose not to 
have his gangrenous toe surgically removed.  He indicated he 
was dying from cancer anyway and was afraid the surgeon would 
remove the leg as his circulation was poor.  An entry dated 
in late July 1999 notes the veteran was deteriorating from 
pulmonary metastases, source unknown, and that he had refused 
oncology attention.  Late July records also note treatment of 
the veteran at the nursing home facility for cellulitis of 
the left lower extremity area and the provision of 
medications to assist the veteran with his pain.  Records 
note edema of other body areas to include both lower 
extremities and the face.  The diagnoses noted in late July 
were arteriosclerotic heart disease; status post coronary 
artery bypass graft; stable angina pectoris; hypertension; 
peripheral vascular disease; degenerative arthritis of the 
spine; congestive heart failure; left eye blindness; ulcer of 
the lower extremity; glaucoma; non-insulin-dependent diabetes 
mellitus; and lung carcinoma.

A VA note dated in August 1999 indicates that the veteran 
knew he was dying from cancer and just wanted to live as 
"pain-free and a quality life as possible until then."  
Other August records note continued foot care of the 
veteran's gangrenous toe as well as treatment with pain 
medication to make the veteran more comfortable.  Increasing 
shortness of breath was noted.  A note dated August 4, 1999, 
indicates the veteran was in the terminal stages of advanced 
cancer.  An aorto-bifemoral angiogram performed in August 
revealed obstruction of both superficial femoral arteries and 
the left femoral/distal bypass graft, as well as 
opacification of the popliteal arteries and obstruction of 
the anterior and left posterior tibial arteries.  

The veteran died August 13, 1999.  Final VA notes indicate he 
had become increasingly confused and less capable of getting 
out of bed.  

The death certificate identifies the immediate cause of death 
as carcinomatosis.  Generalized atherosclerosis was 
identified on the death certificate as another significant 
condition contributing to death but not related to the 
immediate cause of death.

In November 1999, the veteran's treating VA physician opined 
that gangrene of the toe and anterior foot contributed to and 
was a secondary cause of the veteran's death.

In March 2001, a VA physician reviewed the veteran's VA 
medical records and opined that the gangrene of the veteran's 
left toe and foot was due to generalized arteriosclerotic 
heart disease.  The physician noted factors such as the 
veteran's diabetes and smoking history as increasing the risk 
of arteriosclerosis in the lower extremities.  The physician 
specifically opined that the flexion deformity of the 
veteran's left leg did not cause gangrene.

Legal Criteria

Compensation is authorized under the provisions of 38 
U.S.C.A. § 1151 if VA hospitalization or medical or surgical 
treatment results in additional disability or death that is 
not the result of the veteran's own willful misconduct or 
failure to follow instructions.  This compensation is awarded 
in the same manner as if the additional disability or death 
were service connected.  38 U.S.C.A. § 1151; 38 C.F.R. §§ 
3.358(a), 3.800(a) (2004).

Earlier interpretations of § 1151 required evidence of 
negligence or other fault on the part of VA, or the 
occurrence of an accident or an intervening, unforeseen 
event, to establish entitlement to section 1151 benefits.  38 
C.F.R. § 3.358(c)(3) (1994).  Those interpretations and the 
cited regulatory provision were invalidated by the Court in 
the case of Gardner v. Derwinski, 1 Vet. App. 584 (1991), 
aff'd sub nom. Gardner v. Brown, 5 F.3d 1456 (Fed. Cir. 
1993), aff'd, Brown v. Gardner, 513 U.S. 115 (1994).

Accordingly, in March 1995, VA published an interim rule 
amending 38 C.F.R. § 3.358 to conform to the case law.  The 
amendment was made effective on November 25, 1991, the date 
the initial Gardner decision was issued.  60 Fed. Reg. 14,222 
(Mar. 16, 1995).  The interim rule was later adopted as a 
final rule, 61 Fed. Reg. 25,787 (May 23, 1996) (codified at 
38 C.F.R. § 3.358(c)).

Thereafter, Congress amended 38 U.S.C.A. § 1151 to preclude 
compensation in the absence of negligence or other fault on 
the part of VA or an event not reasonably foreseeable.  The 
amendment applies to claims filed on or after October 1, 
1997, such as the instant claim. Pub. L. No. 104-204, § 
22(a), 110 Stat. 2926 (Sept. 26, 1996); VAOPGCPREC 40-97 
(Dec. 31, 1997).

The Secretary of Veterans Affairs issued regulatory 
amendments to effectuate section 422(a) of Public Law No. 
104-204. 63 Fed. Reg. 45,004 (Aug. 24, 1998).  However, those 
amendments were subsequently rescinded, as part of a 
litigative settlement, and the previous language was 
restored.  63 Fed. Reg. 1,131 (Jan. 8, 1999).  The Board 
notes that new regulations pertaining to disabilities 
resulting from VA negligence, which implement the post-
Gardner changes to 38 U.S.C.A. § 1151, went into effect on 
September 2, 2004.  See 69 Fed. Reg. 46,426 (Aug. 3, 2004).

Thus, for purposes of this section, a disability or death is 
a qualifying additional disability if the disability or death 
was not the result of the veteran's willful misconduct and 
(1) the disability or death was caused by hospital care, 
medical or surgical treatment, or examination furnished the 
veteran under any law administered by the Secretary and the 
proximate cause of the disability or death was either (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination, or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2002); 38 
C.F.R. § 3.358 (2003), 69 Fed. Reg. 46,433-35 (to be codified 
at 38 C.F.R. §§ 3.154-3.800).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The appellant contends that VA surgeries performed on the 
veteran caused or contributed to his development of 
arteriosclerosis, that the veteran's arteriosclerosis caused 
the gangrenous left toe, that the gangrenous toe contributed 
to the cause of the veteran's death, and that the left knee 
flexion contracture contributed to the reason that the 
veteran was considered a poor risk for coronary artery 
surgery and the reason that the veteran was not treated for 
his lung cancer.

The March 2001 VA medical opinion states that gangrene was 
not caused by the veteran's left knee flexion contracture.  
There is no suggestion in the medical evidence that the left 
knee flexion contracture caused or worsened the veteran's 
atherosclerosis or carcinoma, the two listed causes of death.  
There is also no indication in the medical evidence that the 
left knee flexion contracture prevented appropriate treatment 
or surgery for the atherosclerosis or carcinoma.  Although 
the veteran was not considered a good surgical candidate for 
his bilateral carotid stenosis in 1997, this was not 
attributed to the left knee flexion contracture or the 
effects of VA treatment.  There is a November 1999 medical 
opinion which states that the gangrene of the left toe and 
anterior foot contributed to and was a secondary cause of the 
veteran's death.  There is no medical evidence, however, that 
the gangrene of the toe and/or foot was in any way caused by 
or related to the left knee flexion contracture.  
Furthermore, the veteran did not undergo surgery for the 
gangrene of his left toe in 1999, but the medical evidence 
indicates that this was a decision made by the veteran based 
upon the terminal stage of his carcinoma.  Similarly, there 
is no indication in the record that VA treatment resulted in 
any disability other than the left knee contracture.  In 
fact, the medical evidence reflects that VA surgeries, such 
as the one in May 1992, as well as other subsequent 
surgeries, were conducted to treat the veteran's 
atherosclerosis.  

Accordingly, the Board must conclude that the preponderance 
of the evidence is against the appellant's claim.




ORDER

Entitlement to DIC under the provisions of 38 U.S.C.A. § 1151 
for the cause of the veteran's death is denied.



	                        
____________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


